Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/319,577 filed on January 22, 2019.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on January 22, 2019. Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strickland, US 5,231,393 A (Strickland).
With respect to claim 1, Strickland discloses a housing [FIGS. 2-3, 50, abstract] for a mobile traffic monitoring device [abstract – ref. to “reading of traffic speed to passing drivers” and “radar gun”], wherein the housing can be coupled to a carrier vehicle via a fastening interface [FIGS. 1-3, hitch construction of brackets 22 and 24, abstract – ref. to “trailer tongue which is coupled to a vehicle”, and wherein the housing is embodied as a luggage transport case [container 50 in FIG. 2 has a door 60 and can be used to store luggage].
Note: See also Carvajal, US 2016/0019479 A1, FIG. 1A and pars. 49, 118 and 140.
With respect to claim 2, Strickland discloses all the limitations of claim 1 and further discloses wherein the fastening interface has a receiving device for a trailer coupling of the carrier vehicle [FIGS. 1-3, hitch construction of brackets 22 and 24, abstract].
With respect to claim 4, Strickland discloses all the limitations of claim 1 and further discloses wherein the fastening interface has a receiving device for an attachment of the carrier vehicle [FIGS. 1-3, abstract]. With respect to claim 4, Strickland discloses all the limitations of claim 1 and further discloses wherein the fastening interface has a receiving device for an attachment of the carrier vehicle [FIGS. 1-3, abstract].
With respect to claim 6, Strickland discloses all the limitations of claim 1 and further discloses wherein a pivoting device is arranged between the fastening interface and the housing [FIGS. 2-3].
With respect to claim 7, Strickland discloses all the limitations of claim 1 and further discloses wherein the housing having height-adjustable feet [FIG. 2].
With respect to claim 8, Strickland discloses all the limitations of claim 1 and further discloses wherein the housing having transport rollers [FIG. 2].
With respect to claim 10, Strickland discloses all the limitations of claim 1 and further discloses wherein the housing having a dummy bicycle [FIGS. 1-2, the stand has two wheels].
With respect to claim 11, Strickland discloses all the limitations of claim 1 and further discloses wherein the traffic monitoring system having a mobile traffic monitoring device arranged in a housing [abstract: -- ref. to “The radar gun is placed behind a transparency in the rear wall and within the container”].
With respect to claim 12, Strickland discloses all the limitations of claim 11 and further discloses wherein the traffic monitoring system having a power supply interface for the traffic monitoring device [abstract], said interface being designed to perform power supply to the traffic monitoring device via a receiving device or a power supply interface, associated with the receiving device, of a carrier vehicle [abstract].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strickland, as applied to claim 1, in view of Taylor et al., US 2014/0015977 A1 (Taylor).
With respect to claim 3, Strickland discloses all the limitations of claim 1. But Strickland does not explicitly disclose wherein the fastening interface has a receiving device for a roof rack interface of the carrier vehicle. However, Taylor discloses wherein the fastening interface has a receiving device for a roof rack interface of the carrier vehicle [par. 56]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Strickland and Taylor with the motivation to devise a monitoring system for a vehicle includes a camera and a video display screen [Taylor: abstract].
With respect to claim 5, Strickland discloses all the limitations of claim 1. Furthermore, Taylor discloses wherein a height adjustment device is arranged between the fastening interface and the housing [par. 78 – adjustment of the height of one or more structures outside a vehicle is shown by Taylor. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 3.
With respect to claim 9, Strickland discloses all the limitations of claim 1. Furthermore, Taylor discloses wherein the housing having a lighting unit conforming to traffic regulations [par. 43]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 3.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Fliegen, US 8,639,435 B2, discloses system for capturing violation of speed limit.
Schofield et al., US 8,427,288 B2, discloses rear vision system for a vehicle.
Schofield et al., US 8,044,776 B2, discloses rear vision system for a vehicle.
Ramsey et al., US 2016/0090132 A1, discloses tactical mobile surveillance system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485